 
                                                                                        Exhibit
10.39

 
SEPARATION AGREEMENT AND GENERAL RELEASE




Borders Group, Inc., its affiliates, subsidiaries, divisions, successors and
assigns and the past, present and future employees, officers, shareholders,
directors, agents, attorneys and insurers thereof, both individually and in
their official capacities (collectively referred to throughout this Separation
Agreement and General Release as “Borders Group”) and Cedric J. Vanzura
(referred to throughout this Separation Agreement and General Release as
“Vanzura” and more specifically defined in paragraph 6) agree that:


1. Separation from Employment. This Separation Agreement and General Release
(“Agreement”) is made by Borders Group and Vanzura based on Vanzura’s separation
of employment with Borders Group effective September 5, 2007 (the “Effective
Date”).


2. Consideration. In consideration for signing this Agreement and compliance
with the promises made herein, Borders Group agrees that Vanzura: (a) will
continue to receive his current salary through the Effective Date; (b) subject
to the mitigation provisions set forth below, the provisions of paragraph 11,
Discontinuance of Severance Payments, and the provisions of paragraph 3, Timing
of Severance Payments, as Monthly Severance Pay, after the expiration of the
revocation period set forth in paragraph 5, Revocation and provided that no
revocation occurs, twelve (12) months salary and bonus in the amount of
eighty-four thousand and three hundred and seventy-five dollars and no cents
($84,375.00) per month (thirty-eight thousand nine hundred and forty-two dollars
and thirty-one cents ($38,942.31) per normal bi-weekly pay period for twenty-six
(26) periods) minus, in each case, the amount of applicable withholding taxes;
and (c) will receive a cash payment as soon as practicable following Vanzura’s
separation from Borders Group, in an amount equal to the Fair Market Value (as
determined by the closing price for Borders Group, Inc. (“BGP”) shares on the
New York Stock Exchange on the day prior to Vanzura’s termination date) of the
Restricted Shares (but not the restricted share units) awarded to Vanzura in
March 2006. The amount of severance payments described in (b) above shall be
reduced by the amount that Vanzura receives from other employment during such
period. Vanzura agrees to make reasonable efforts to seek other employment, and
to immediately notify Borders Group if he accepts other employment and the
amounts received therefrom. Except for the payments described in (a), (b), and
(c) above, Vanzura shall not be entitled to any payments of any nature
whatsoever from Borders Group.


3. Timing of Severance Payments. Monthly Severance Pay, as set forth in
subparagraph 2(b), Monthly Severance Pay, above, shall commence the month
following termination and shall continue for twelve months, provided that
however, if the monthly payment period would otherwise extend beyond the latter
of (a) March 15, 2008, or (b) two and a half months following the end of the
current fiscal year, an amount equal to the sum of the remaining payments that
would have been made to Vanzura shall, in lieu thereof, be paid to him in one
lump sum on the last day of the month immediately preceding the month in which
the later of the dates specified in (a) or (b) above falls. In calculating the
amount of any lump sum payment, it shall be assumed that any income Vanzura is
earning from other employment on the payment date would continue for the
remainder of the twelve-month (12) period following Vanzura’s separation. No
repayment shall be required if Vanzura’s income increases after the lump sum
payment date, and no additional payment shall be made by Borders Group after the
lump sum payment.


4. No Consideration Absent Execution of this Agreement. Vanzura acknowledge and
agree that, prior to the signing of this Agreement, Vanzura did not have a
contract for employment for any definite period of time. As such Vanzura
understands and agrees that Borders Group would not be obligated to employ him
through the Effective Date and he would not be eligible for the payments
provided for herein except for his execution of this Agreement.


5. Revocation. Vanzura may revoke this Agreement for a period of seven days
following the day he executes this Agreement. Any revocation within this period
must be submitted, in writing, to Borders Group and state, “I hereby revoke my
acceptance of the Agreement.” The revocation must be personally delivered to
Daniel Smith or his designee, or mailed to Daniel Smith and postmarked within
seven days of execution of this Agreement. This Agreement shall not become
effective or enforceable until the revocation period has expired. If the last
day of the revocation period is a Saturday, Sunday, or legal holiday in
Michigan, then the revocation period shall not expire until the next following
day which is not a Saturday, Sunday, or legal holiday.


6. General Release of Claims. Vanzura knowingly and voluntarily releases and
forever discharges Borders Group of and from any and all claims, known and
unknown, against Borders Group, which Vanzura, his heirs, executors,
administrators, successors, and assigns (referred to collectively throughout
this Agreement as “Vanzura”) have or may have as of the date of execution of
this Agreement, including, but not limited to, any alleged violation of:



·  
The National Labor Relations Act, as amended;

·  
Title VII of the Civil Rights Act of 1964, as amended;

·  
The Civil Rights Act of 1991;

·  
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

·  
The Employee Retirement Income Security Act of 1974, as amended;

·  
The Immigration Reform Control Act, as amended;

·  
The Americans with Disabilities Act of 1990, as amended;

·  
The Age Discrimination in Employment Act of 1967, as amended;

·  
The Occupational Safety and Health Act, as amended;

·  
The Fair Credit Reporting Act;

·  
The Family and Medical Leave Act of 1933;

·  
The Equal Pay Act, as amended;

·  
The Worker Adjustment and Retraining Notification Act, as amended;

·  
The Michigan Elliot-Larsen Civil Rights Act;

·  
The Michigan AIDS Testing and Confidentiality Act;

·  
The Michigan Persons with Disabilities Civil Rights Act, as amended;

·  
The Michigan Equal Pay Law;

·  
The Michigan Comp. Laws Ann. “Whistleblowers Protection Act” provision (sec.
15-361-15.369);

·  
The Michigan Comp. Laws Ann. “Workers’ Compensation: Retaliation” provision
(sec. 418.301(11) and (12));

·  
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

·  
Any public policy, contract, tort, or common law; or

 

·  
Any allegation for costs, fees or other expenses including attorneys’ fees
incurred in these matters.

 

·  
Any claims arising from or related to tax obligations to any payment made
hereunder, including but not limited to any acceleration of income or social
insurance taxes, or increase in income taxes, or interest and penalties imposed
with respect to any of his severance benefits (as determined under the guidance
issued under Section 409A including, but not limited to, the plan aggregation
rules under Section 409A).

 


 
Without limiting the generality of the foregoing, Vanzura hereby releases any
and all claims he may have against Borders Group pertaining in any way to his
employment with Borders Group or the termination thereof, whether known or
unknown at the time of this Agreement, and Vanzura assumes the risk that he
might subsequently discover claims or causes of action which are presently
unknown to him. Accordingly, Vanzura voluntarily agrees that this release
extends to all claims, whether known to him or unknown, existing at the time of
this Agreement.


Notwithstanding the foregoing or any other provision of this Agreement, Vanzura
is not waiving or releasing any benefits to which he may be entitled under the
Borders Group Savings Plan or any medical or other welfare benefit plan of
Borders Group.


7.  Vanzura’s Acknowledgment of Tax Liability. Vanzura hereby acknowledges and
agrees as follows: (a) nothing in this Agreement constitutes tax advice; (b)
Borders Group does not take any responsibility, or have any liability to Vanzura
with respect to his Tax Liability and/or his personal tax reporting; (c) Vanzura
has been given the opportunity and encouraged to consult with his own attorney
and to seek professional tax advice prior to execution of this Agreement; and
(d) Vanzura agrees to indemnify Borders Group and hold it harmless from any
liability for income taxes, interest or penalties that may be imposed as a
result of under-payment or non-payment of income taxes on any amounts paid
Vanzura under the terms of this Agreement.


8.  Affirmations. Vanzura affirms that he has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against Borders Group in
any forum or form. Vanzura further affirms that he has been paid and has
received all leave (paid or unpaid), vacation pay, compensation, wages and
bonuses to which he may be entitled and that no other leave (paid or unpaid),
vacation pay, compensation, wages or bonuses are due to him, except as provided
in this Agreement. Employee furthermore affirms that he has no known workplace
injuries or occupational diseases; and has been provided and/or has not been
denied any leave requested under the Family and Medical Leave Act.
 
9. Confidentiality and Return of Property. Vanzura agrees that he will maintain
in strict confidence and will not, directly or indirectly, divulge, transmit,
publish, release or otherwise use or cause to be used in any manner, any
confidential information relating to Borders Group clients, customers,
proprietary knowledge and trade secrets, research, business plans, business
methods, operating procedures or programs, merchandising strategies, pricing
strategies, technology, software systems, operations, processes, computer
programs and data bases, records, development data and reports, store designs,
quality control specifications, cost analysis, flow charts, know-how, employee
lists, customer lists, supplier lists, marketing data, personnel data, or any
other information of like nature. Vanzura acknowledges that all information
regarding Borders Group compiled or obtained by, or furnished to, him in
connection with his employment or association with Borders Group is confidential
information and Borders Group's exclusive property. Upon demand by Borders
Group, Vanzura will surrender to Borders Group all original and facsimile
records, documents and data in his possession pertaining to Borders Group. The
foregoing covenant of confidentiality has no temporal, geographical or
territorial limitation.


10. Confidentiality of this Agreement. Vanzura agrees that he will maintain in
strict confidence and will not, directly or indirectly, divulge, transmit,
publish, release or otherwise disclose, the terms of this Agreement except to
his spouse, domestic partner (as defined by Borders Group Inc. benefits plans),
tax advisor and an attorney with whom Vanzura chooses to consult regarding his
consideration of this Agreement, provided that said individuals agree to be
bound by the terms of this Confidentiality Clause and Vanzura agrees to be
liable for any breach by them.


11. Discontinuance of Severance Payments. Vanzura agrees that any right to
receive severance payments hereunder will cease if, during the one-year period
following his termination of employment, he directly or indirectly becomes an
employee, director, advisor of, or otherwise affiliated with, any other entity
or enterprise whose business is in competition with the business of Borders
Group.


12. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of Michigan without regard to
its conflict of laws provision. Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect.


13. No Admission of Wrongdoing. Vanzura agrees that neither this Agreement nor
the furnishing of the consideration for this Release shall be deemed or
construed at anytime for any purpose as an admission by Borders Group of any
liability or unlawful conduct of any kind.


14. Amendment. This Agreement may not be altered, modified or changed except
upon express written consent of both parties wherein specific reference is made
to this Agreement.


15. Entire Agreement; Termination of Prior Agreements. This Agreement sets forth
the entire agreement between the parties hereto, and fully supersedes any prior
written or oral agreements or understandings between the parties, which are
hereby terminated and of no further force and effect, including but not limited
to the employment agreement dated August 1, 2006. Vanzura acknowledges that he
has not relied on any representations, promises, or agreements of any kind made
to him in connection with his decision to sign this Agreement, except for those
set forth in this Agreement.


VANZURA HAS BEEN ADVISED IN WRITING THAT HE HAS AT LEAST FORTY-FIVE ONE (45)
CALENDAR DAYS TO CONSIDER THIS AGREEMENT, IN WHICH YOU WAIVE IMPORTANT RIGHTS,
INCLUDING THOSE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967. WE
ADVISE YOU TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT.


VANZURA AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL FORTY FIVE (45)
DAY CONSIDERATION PERIOD.


HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN PARAGRAPH “2”
ABOVE, VANZURA FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT
HAVE AGAINST BORDERS GROUP.


IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:




 
                                      /s/CEDRIC J. VANZURA  
Cedric J. Vanzura


                                      Date: August 27, 2007  




BORDERS GROUP, INC.


 
                                     By:  /s/DANIEL SMITH  
                                    Dan
Smith                                                      
                                    
                                     Date: August 27, 2007  
 
 
 

